Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 3/2/2020 and the replacement drawings of Figs. 16 and 17 filed 5/11/2022 are acknowledged and accepted.  

Allowable Subject Matter
Claims 1-11, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cotter et al (US 2016/0374706) discloses an ultrasonic surgical cutter (100) comprising a bit bar (120) having a hollow liquid injection channel (146) extending from the proximal end (104), along the axis of the bit bar, to a distal end (Fig. 3; [0056]), a bit tip having wide planes (the distal segment of member 130 comprising the section with cutting teeth 202/204, wherein the planar surface can be more clearly seen as flat in Fig. 5C; see annotated figure below), a liquid injection portion (see annotated figure below, wherein the portion is designated by the box) positioned between the bit bar and the bit tip.  The liquid injection channel is provided with openings (150) in lateral surfaces of the liquid injection portion in communication with the liquid injection channel for providing cooling liquid to the tip ([0087]).  The liquid injection portion is provided with a tapered, conical large part (134) and a cylindrical small part (130) sequentially running from the bit bar to the bit tip, wherein the openings (150) are formed on opposing sides of the small part (130) ([0087]; Fig. 1).    The prior art of record does not disclose or fairly suggest either singly or combination the claimed ultrasonic osteotome bit comprising, inter alia, a transverse liquid guide channel penetrating substantially perpendicular to an axis of the bit bar and two liquid discharge faces substantially parallel to the wide planes of the bit tip formed on the small part.  These features, along with the remainder of the claimed features, allow for the integrity of the bit structure to be maintained, thereby ensuring the strength and service life of the bit, while allowing for the cooling liquid to flow to the bit tip without being excited and scattered by ultrasonic vibration, thereby ensuring the bit tip can be sufficiently cooled during use (see [0043] of the application publication US 2020/0205850).

    PNG
    media_image1.png
    473
    738
    media_image1.png
    Greyscale

Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771